Title: Thomas Jefferson to Washington Society (of Boston), 22 August 1816
From: Jefferson, Thomas
To: Washington Society


          
            Monticello Aug. 22. 16.
          
          Th: Jefferson presents his respects to the Washington society in Boston, and his thanks for the copy of mr Ware’s eloquent oration, forwarded him by their order. he is particularly happy to see the revered name they have chosen for their designation restored to it’s genuine principles of Union and
			 Independance, to no other than which was it’s authority or countenance ever lent.
        